Citation Nr: 0216038	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for colon cancer claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision which denied service 
connection for colon cancer claimed as due to exposure to 
herbicides.

The Board notes that statements by the veteran and his 
representative indicate he has claimed service connection for 
diabetes as a result of exposure to herbicides; however, such 
issue has not addressed by the RO and is referred to the RO 
for initial consideration.


FINDINGS OF FACT

Colon cancer was not present during service or for years 
later, and it is not due to any incident of service including 
herbicide exposure during service in Vietnam.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110. 1112, 1113, 1116 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1965 to November 1967, including a year in Vietnam.  His 
service medical records are negative for colon cancer.  

Private medical records from 1988 to 1999 show the veteran 
being seen for colon problems beginning in June 1988.  He was 
diagnosed with colon cancer and underwent surgery in June 
1988.  Thereafter he was given a colonoscopy on an annual 
basis.  In June 1992, a colonoscopy revealed a benign colon 
polyp.  Colonoscopy reports from July 1994 and June 1996 
showed no colon polyps.  In June 1999, a colonoscopy revealed 
a villous adenoma present in the right colon.  A right colon 
procedure was performed, and pathology revealed a villous 
polypoid.  Notes from November 1999 show the veteran doing 
fine with no complaints.

In January 2000, the veteran submitted his claim for service 
connection for colon cancer as a result of exposure to 
herbicides.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained, and a VA examination is 
not warranted under the circumstances of the case.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases if they become manifest to a 
compensable degree within specified periods of time after 
service.  However, colon cancer is not one of the listed 
conditions.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The veteran served in Vietnam during his 1965-1967 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, colon 
cancer is not among the diseases listed in the law for 
presumptive service connection based on Agent Orange 
exposure, and thus the Agent Orange law on presumptive 
service connection is inapplicable to this case.

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran service medical records from his 1965-1967 active 
duty show no evidence of colon cancer, and there is no 
medical evidence of the condition within the one-year 
presumptive period after service or for many years later.  
The first medical evidence establishing the presence of colon 
cancer is from 1988, over 20 years after service.  The 
veteran's own lay assertions as to diagnosis and etiology of 
colon cancer are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence to suggest that the veteran's colon cancer 
is related to his active duty.  

Claims for service connection based on Agent Orange exposure 
are unique in that entitlement under the presumption codified 
in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309 is 
based on an analysis of scientific evidence, ordered by 
statute.  38 U.S.C.A. § 1116(b).  According to the Agent 
Orange Act, the National Academy of Sciences (NAS) was 
selected (as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the federal government) to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides.  To date, the NAS, and the VA Secretary, have 
found no positive association between herbicide exposure and 
the subsequent development of gastrointestinal tract tumors.  
See 67 Fed. Reg. 42600 (2002).  

The weight of the credible evidence demonstrates that the 
veteran's colon cancer began many years after his service and 
was not caused by any incident of service including exposure 
to herbicides in Vietnam.  The preponderance of the evidence 
is against the claim for service connection for colon cancer.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for colon cancer claimed as due to 
exposure to herbicides is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

